DETAILED ACTION
Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju (Reg. #75,244) on January 10, 2022.

The application has been amended as follows: 

Claim 1:  A combustor comprising: a plurality of nozzles configured to eject fuel and air; a flow passage configured to guide a flow of air to be drawn into the nozzles; a plurality of fuel pegs configured to protrude into the flow passage, each of the plurality of fuel pegs including an injection hole through which fuel is discharged; a peg support configured to be coupled to the fuel pegs to support the fuel pegs and uniform the flow of air to a corner part; and a flow guide member disposed in the corner part to guide the flow of air transferred from the peg support, wherein the peg support comprises a first peg support and a second peg support, and the first and second peg supports are disposed at positions spaced apart from each other in a longitudinal direction of each of the fuel pegs, and wherein a guide surface of the first peg support disposed at an inner position has a curvature radius different from a curvature radius of a guide surface of the second peg support disposed at a position farther from [[the]]a center of the nozzle casing than the first peg support.

Claim 3: The combustor according to claim 2, wherein at least one of the guide surface of the first peg support and the guide surface of the second peg support is oriented toward a center of the nozzle casing and formed in a curved arc shape.

Allowable Subject Matter
Claims 1-3, and 6-19 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine, relevant prior art  Jensen (US 2014/0366541), Strom (US 2010/0146980), and Abe (US 2017/0074519) teaches a compressor configured to compress air; a combustor configured to mix fuel with the air compressed by the compressor and combust a mixture of the fuel and the compressed air; and a turbine including a plurality of turbine blades configured to be rotated by combustion gas generated by the combustor, wherein the combustor comprises: a plurality of nozzles configured to eject the fuel and the air; a flow passage configured to guide a flow of air to be drawn into the nozzles; a plurality of fuel pegs configured to protrude into the flow passage, each of the plurality of fuel pegs including an injection hole; a peg support configured to be coupled to the fuel pegs to support the fuel pegs and uniform the flow of air to a corner part; and a flow guide member disposed in the corner part to guide the flow of air transferred from the peg support.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein the peg support comprises a first peg support and a second peg support, and the first and second peg supports are disposed at positions spaced apart from each other in a longitudinal direction of each of the fuel pegs, wherein a guide surface of the first peg support disposed at an inner position has a curvature radius different from a curvature radius of a guide surface of the second peg support disposed at a position farther from the center of the nozzle casing than the first peg support” (for independent Claim 1), or “wherein the peg support includes a first curved surface protruding in a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741